

CONSULTING AGREEMENT


THIS CONSULTING AGREEMENT (the “Agreement”) is made by and between New Relic,
Inc. (“Company”) and Robin Schulman (“Consultant”) effective as of February 16,
2018 (the “Effective Date”).


WHEREAS, Company desires to benefit from Consultant’s expertise and experience
by retaining Consultant as a consultant, and


WHEREAS, Consultant wishes to perform consulting services for Company, as
provided for below.


Accordingly, Company and Consultant agree as follows:


1.    ENGAGEMENT OF SERVICES. Subject to the terms of this Agreement, Consultant
agrees to provide consulting services to Company as described in Exhibit A
hereto (the “Services”) during the term of this Agreement. Consultant agrees to
exercise diligence and the highest degree of professionalism in providing
Services under this Agreement. Consultant may not subcontract or otherwise
delegate his obligations under this Agreement without Company's prior written
consent. Consultant shall perform all Services in compliance with all applicable
laws.
2.    COMPENSATION. As sole compensation for the performance of the Services,
Company will pay to Consultant the amounts and on the schedule specified in
Exhibit A.
3.    INDEPENDENT CONTRACTOR RELATIONSHIP. Consultant’s relationship with
Company is that of an independent contractor, and nothing in this Agreement is
intended to, or should be construed to, create a partnership, agency, joint
venture or employment relationship with Company and Consultant. Consultant is
not entitled to and will be excluded from participating in any of Company’s
fringe benefit plans or programs as a result of the performance of the Services
(and Contractor waives the right to receive any such benefits). Consultant is
solely responsible for all tax returns, payments, or reports required to be
filed with or made to any federal, state or local tax authority with respect to
Consultant’s performance of Services and receipt of fees under this Agreement.
Consultant is not authorized to make any representation, contract or commitment
on behalf of Company unless specifically requested or authorized to do so by an
executive officer of Company. No part of Consultant’s compensation will be
subject to withholding by Company for the payment of any social security,
federal, state or any other employee payroll taxes. Company will regularly
report any amounts paid to Consultant by filing Form 1099-MISC with the Internal
Revenue Service as required by law.
4.    NON-DISCLOSURE OF PROPRIETARY INFORMATION. At all times during the term of
this Agreement, Consultant shall remain subject to and will abide by her
continuing obligations under the Employee Proprietary Information and Inventions
Agreement that Consultant executed with the Company (the “Confidentiality
Agreement”). Consultant agrees to immediately return to the Company all Company
documents (and all copies thereof) and other Company property that Consultant
has had in her possession at any time, including, but not limited to, Company
files,




1.



--------------------------------------------------------------------------------




notes, drawings, records, business plans and forecasts, financial information,
specifications, computer-recorded information, tangible property (including, but
not limited to, computers, credit cards, entry cards, identification badges and
keys); and any materials of any kind which contain or embody any proprietary
information of the Company (and all reproductions thereof).
5.    NO CONFLICT OF INTEREST. Consultant agrees during the term of this
Agreement not to accept work or enter into a contract or accept an obligation
inconsistent or incompatible with Consultant’s obligations under this Agreement
or the scope of services rendered for Company. In addition, Consultant agrees
that, during the term of this Agreement, Consultant will not perform, or agree
to perform, any services for any third party that engages, or plans to engage,
in any business or activity competitive with that of Company. Consultant
warrants that to the best of Contractor’s knowledge, there is no other existing
contract or duty on Consultant’s part inconsistent with this Agreement.
6.    TERM AND TERMINATION. The term of this Agreement will begin as of the
Effective Date and will automatically terminate on March 16, 2018. Company may
terminate this Agreement immediately in its sole discretion upon Consultant’s
material breach. Consultant may terminate this Agreement at any time upon prior
written notice to Company.
7.
GENERAL PROVISIONS.

7.1    Governing Law. This Agreement shall be governed and construed in
accordance with the laws of the state of California, excluding California’s
choice of law principles.
7.2    Survival. The following provisions shall survive termination of this
Agreement: Section 4, Section 5 and Section 7.
7.3    Severability; No Assignment. In case any one or more of the provisions
contained in this Agreement shall, for any reason, be held to be invalid,
illegal, or unenforceable in any respect, such invalidity, illegality, or
unenforceability shall not affect the other provisions of this Agreement. If
moreover, any one or more of the provisions contained in this Agreement shall
for any reason be held to be excessively broad as to duration, geographical
scope, activity, or subject, it shall be construed by limiting and reducing it,
so as to be enforceable to the extent compatible with the applicable law as it
shall then appear. This Agreement may not be assigned by Consultant without
Company’s consent, and any such attempted assignment shall be void and of no
effect.
7.4    Waiver. No waiver by Company of any breach of this Agreement shall be a
waiver of any preceding or succeeding breach. No waiver by Company of any right
under this Agreement shall be construed as a waiver of any other right.
7.5    Entire Agreement. This Agreement is the final, complete, and exclusive
agreement of the parties with respect to the subject matter hereof, and
supersedes and merges all prior or contemporaneous proposals, discussions,
negotiations, understandings, promises, representations, conditions,
communications and agreements, whether written or oral, between the parties with
respect to such subject matter. No modification of or amendment to this
Agreement, nor any waiver




2.    



--------------------------------------------------------------------------------




of any rights under this Agreement, will be effective unless in writing and
signed by Consultant and the chief executive officer of Company.
IN WITNESS WHEREOF, the parties have caused this Consulting Agreement to be
executed by their duly authorized representative.


NEW RELIC, INC.


By:
 /s/ Mark Sachleben    
 
Mark Sachleben
 
Chief Financial Officer









CONSULTANT


By:
 /s/ Robin Schulman    
 
Robin Schulman







3.    



--------------------------------------------------------------------------------






EXHIBIT A


SERVICES


Nature of Work:


Consultant will make herself available, as requested by the Company, in an
advisory capacity regarding transition matters following her departure from the
Company as the General Counsel, Corporate Secretary and Chief Compliance and
Privacy Officer on February 16, 2018.
Compensation:


Following the conclusion of the term of the Agreement, Consultant will be paid
in a single lump-sum calculated on an hourly basis for the hours actually worked
pursuant to this Agreement at a rate equivalent to Consultant’s prior annualized
base salary as of the date of her final date of employment with the Company.


Pursuant to the terms of the Company’s respective equity incentive plans, and
subject to Consultant’s Continuous Service (as defined by such equity incentive
plans), the Services provided under this Agreement will provide Consultant the
right to continued vesting of the equity awards that Consultant has been granted
as of the date of this Agreement.
























1.

